ROSS STORES, INC.
RESTRICTED STOCK AGREEMENT
FOR NONEMPLOYEE DIRECTOR

     Ross Stores, Inc. has granted to the Participant named in the Notice of
Grant of Award (the “Grant Notice”) to which this Restricted Stock Agreement for
Nonemployee Director (the “Agreement”) is attached an Award (the “Award”)
consisting of certain shares of Stock (the “Shares”) subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant and shall in all respects be subject to the terms conditions of
the Ross Stores, Inc. 2008 Equity Incentive Plan (the “Plan”), as amended to the
Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the Shares
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.

     1. DEFINITIONS AND CONSTRUCTION.

          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned in the Grant Notice or the Plan. Wherever used
herein, the following terms shall have their respective meanings set forth
below:

               (a) “Grant Date” means the effective Grant Date of the Award as
set forth in the Grant Notice.

               (b) “Total Number of Shares” means the total number of shares of
Stock subject to the Award as set forth in the Grant Notice and as adjusted from
time to time pursuant to Section 9.

               (c) “Vested Shares” means, on any relevant date, that portion of
the Total Number of Shares which has vested in accordance with the vesting
schedule set forth in the Grant Notice. Provided that the Participant’s Service
has not terminated prior to the relevant vesting date described in the Grant
Notice, the number of shares as provided by the Grant Notice shall become Vested
Shares on such date.

          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

1

--------------------------------------------------------------------------------

     2. ADMINISTRATION.

          All questions of interpretation concerning the Grant Notice, this
Agreement and the Plan shall be determined by the Committee. All determinations
by the Committee shall be final and binding upon all persons having an interest
in the Award as provided by the Plan. Any Officer shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, or election.

     3. THE AWARD.

          3.1 Grant and Issuance of Shares. On the Grant Date, the Participant
shall acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares. As a
condition to the issuance of the Shares, the Participant shall execute and
deliver the Grant Notice to the Company, and, if required by the Company, an
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form provided by the Company.

          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Shares, the consideration for which shall be past
services actually rendered and/or future services to be rendered to the Company
or for its benefit. Notwithstanding the foregoing, if required by applicable
state corporate law, the Participant shall furnish consideration in the form of
cash or past services rendered to the Company or for its benefit having a value
not less than the par value of the Shares issued pursuant to the Award.

          3.3 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
the Shares with the Company’s transfer agent, including any successor transfer
agent, to be held in book entry form during the term of the Escrow pursuant to
Section 7. Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

          3.4 Issuance of Shares in Compliance with Law. The issuance of the
Shares shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. No Shares shall
be issued hereunder if their issuance would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any Shares shall relieve the
Company of any liability in respect of the failure to issue such Shares as to
which such requisite authority shall not have been obtained. As a

2

--------------------------------------------------------------------------------

condition to the issuance of the Shares, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

     4. VESTING OF SHARES.

          4.1 Normal Vesting. Except as provided in Section 4.2, the Shares
shall vest and become Vested Shares as provided in the Grant Notice; provided
however, that Shares that would otherwise become Vested Shares on a date on
which a sale of such Shares by the Participant would violate the Insider Trading
Policy of the Company shall, notwithstanding the vesting schedule set forth in
the Grant Notice, become Vested Shares on the next day on which such sale would
not violate the Insider Trading Policy. No additional Shares will become Vested
Shares following the Participant’s termination of Service for any reason.

          4.2 Acceleration of Vesting Upon a Change in Control. Subject to
Section 4.3, in the event of a Change in Control, the vesting of the Shares
shall be accelerated in full, and the Total Number of Shares shall be deemed
Vested Shares effective as of the date of the Change in Control, provided that
the Participant’s Service has not terminated prior to such date.

          4.3 Federal Excise Tax Under Section 4999 of the Code.

               (a) Excess Parachute Payment. In the event that any acceleration
of vesting pursuant to this Agreement and any other payment or benefit received
or to be received by the Participant would subject the Participant to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization.

               (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 4.3(a), upon the
occurrence of any event that might reasonably be anticipated to give rise to the
acceleration of vesting under Section 4.2 (an “Event”), the Company shall
promptly request a determination in writing by independent public accountants
selected by the Company (the “Accountants”). Unless the Company and the
Participant otherwise agree in writing, the Accountants shall determine and
report to the Company and the Participant within twenty (20) days of the date of
the Event the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 4.3(b).

3

--------------------------------------------------------------------------------

     5. COMPANY REACQUISITION RIGHT.

          5.1 Grant of Company Reacquisition Right. In the event that (a) the
Participant’s Service terminates for any reason or no reason, with or without
cause, or (b) the Participant, the Participant’s legal representative, or other
holder of the Shares, attempts to sell, exchange, transfer, pledge, or otherwise
dispose of (other than pursuant to an Ownership Change Event), including,
without limitation, any transfer to a nominee or agent of the Participant, any
Shares which are not Vested Shares (“Unvested Shares”), the Company shall
automatically reacquire the Unvested Shares, and the Participant shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).

          5.2 Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 4.4 of the Plan, any and all new, substituted or
additional securities or other property (other than regular, periodic cash
dividends paid on Stock pursuant to the Company’s dividend policy) to which the
Participant is entitled by reason of the Participant’s ownership of Unvested
Shares shall be immediately subject to the Company Reacquisition Right and
included in the terms “Shares,” “Stock” and “Unvested Shares” for all purposes
of the Company Reacquisition Right with the same force and effect as the
Unvested Shares immediately prior to the Ownership Change Event, dividend,
distribution or adjustment, as the case may be. For purposes of determining the
number of Vested Shares following an Ownership Change Event, dividend,
distribution or adjustment, credited Service shall include all Service with any
corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.

          5.3 Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Shares reacquired by the Company pursuant to the Company Reacquisition Right.

     6. TAX MATTERS.

          6.1 Tax Withholding.

               (a) In General. At the time the Grant Notice is executed, or at
any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Company, if any, which arise in
connection with the Award, including, without limitation, obligations arising
upon (a) the transfer of Shares to the Participant, (b) the lapsing of any
restriction with respect to any Shares, (c) the filing of an election to
recognize tax liability, or (d) the transfer by the Participant of any Shares.
The Company shall have no obligation to deliver the Shares or to release any
Shares from the Escrow

4

--------------------------------------------------------------------------------

established pursuant to Section 7 until the tax withholding obligations of the
Company have been satisfied by the Participant.

               (b) Assignment of Sale Proceeds; Payment of Tax Withholding by
Check. Subject to compliance with applicable law and the Company’s Insider
Trading Policy, the Company may permit the Participant to satisfy the
Participating Company’s tax withholding obligations in accordance with
procedures established by the Company providing for either (i) delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the Vested Shares, or (ii) payment by check. The Participant shall deliver
written notice of any such permitted election to the Company on a form specified
by the Company for this purpose at least thirty (30) days (or such other period
established by the Company) prior to the date on which the Company’s tax
withholding obligation arises (the “Withholding Date”). If the Participant
elects payment by check, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the applicable Participating Company
on or before the third business day following the Withholding Date. If the
Participant elects payment by check but fails to make such payment as required
by the preceding sentence, the Company is hereby authorized, at its discretion,
to satisfy the tax withholding obligations through any means authorized by this
Section 6.1, including by directing a sale for the account of the Participant of
some or all of the Vested Shares from which the required taxes shall be
withheld, by withholding from payroll and any other amounts payable to the
Participant or by withholding shares in accordance with Section 6.1(c).

               (c) Withholding in Shares. The Company may require the
Participant to satisfy all or any portion of the Company’s tax withholding
obligations by deducting a number of whole, Vested Shares otherwise deliverable
to the Participant or by the Participant’s tender to the Company of a number of
whole, Vested Shares or vested shares acquired otherwise than pursuant to this
Agreement having, in any such case, a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.

          6.2 Election Under Section 83(b) of the Code.

               (a) The Participant understands that Section 83 of the Code taxes
as ordinary income the difference between the amount paid for the Shares, if
anything, and the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Section 83. In this
context, “substantially vested” means that the right of the Company to reacquire
the Shares pursuant to the Company Reacquisition Right has lapsed. The
Participant understands that he or she may elect to have his or her taxable
income determined at the time he or she acquires the Shares rather than when and
as the Company Reacquisition Right lapses by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the date of acquisition of the Shares. The Participant understands
that failure to make a timely filing under Section 83(b) will result in his or
her recognition of ordinary income, as the Company Reacquisition Right lapses,
on the difference between the

5

--------------------------------------------------------------------------------

purchase price, if anything, and the fair market value of the Shares at the time
such restrictions lapse. The Participant further understands, however, that if
Shares with respect to which an election under Section 83(b) has been made are
forfeited to the Company pursuant to its Company Reacquisition Right, such
forfeiture will be treated as a sale on which there is realized a loss equal to
the excess (if any) of the amount paid (if any) by the Participant for the
forfeited Shares over the amount realized (if any) upon their forfeiture. If the
Participant has paid nothing for the forfeited Shares and has received no
payment upon their forfeiture, the Participant understands that he or she will
be unable to recognize any loss on the forfeiture of the Shares even though the
Participant incurred a tax liability by making an election under Section 83(b).

               (b) The Participant understands that he or she should consult
with his or her tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under Section 83(b) of the Code, which must
be filed no later than thirty (30) days after the date of the acquisition of the
Shares pursuant to this Agreement. Failure to file an election under Section
83(b), if appropriate, may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON
WHICH THE PARTICIPANT ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED.
THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS
THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE
COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.

               (c) The Participant will notify the Company in writing if the
Participant files an election pursuant to Section 83(b) of the Code. The Company
intends, in the event it does not receive from the Participant evidence of such
filing, to claim a tax deduction for any amount which would otherwise be taxable
to the Participant in the absence of such an election.

     7. ESCROW.

          7.1 Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may

6

--------------------------------------------------------------------------------

rely upon any letter, notice or other document executed by any signature
purporting to be genuine and may resign at any time.

          7.2 Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent to be held in book
entry form, as provided in Section 3.3, and the Participant agrees to deliver to
and deposit with the Agent each certificate, if any, evidencing the Shares and,
if required by the Company, an Assignment Separate from Certificate with respect
to such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 7 (the “Escrow”). Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy), or any other adjustment upon a change in the capital structure
of the Company, as described in Section 4.4 of the Plan, in the character or
amount of any outstanding stock of the corporation the stock of which is subject
to the provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
his or her ownership of the Shares that remain, following such Ownership Change
Event, dividend, distribution or change described in Section 4.4 of the Plan,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.

          7.3 Delivery of Shares to Participant. The Escrow shall continue with
respect to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant. As soon as practicable after
receipt of such notice, the Agent shall cause to be delivered to the Participant
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.

     8. EFFECT OF CHANGE IN CONTROL.

          In the event of a Change in Control, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations under the Award or substitute for the Award a substantially
equivalent award for the Acquiror’s stock. For purposes of this Section, the
Award shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and this Agreement, for each Share subject to the Award immediately prior to the
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. Notwithstanding the
foregoing, Shares acquired pursuant to the Award prior to the Change in Control
and any consideration received pursuant to the Change in Control with respect to
such shares Shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided herein.

7

--------------------------------------------------------------------------------

     9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

          Subject to any required action by the stockholders of the Company, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number and
kind of shares subject to the Award, in order to prevent dilution or enlargement
of the Participant’s rights under the Award. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number. The adjustments determined by the Committee pursuant
to this Section shall be final, binding and conclusive.

     10. LEGENDS.

          The Company may at any time place legends referencing the Company
Reacquisition Right and any applicable federal, state or foreign securities law
restrictions on all certificates representing the Shares. The Participant shall,
at the request of the Company, promptly present to the Company any and all
certificates representing the Shares in the possession of the Participant in
order to carry out the provisions of this Section. Unless otherwise specified by
the Company, legends placed on such certificates may include, but shall not be
limited to, the following:

     

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

     11. RESTRICTIONS ON TRANSFERS OF SHARES.

          No Shares may be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of, including by operation of law, in any
manner which violates any of the provisions of this Agreement and, except
pursuant to an Ownership Change Event, until the date on which such shares
become Vested Shares, and any such attempted disposition shall be void. The
Company shall not be required (a) to transfer on its books any Shares which will
have been transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as owner of such Shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such Shares will
have been so transferred. In order to enforce its rights under this Section, the
Company shall be authorized to give a stop transfer instruction with respect to
the Shares to the Company’s transfer agent.

8

--------------------------------------------------------------------------------

     12. RIGHTS AS A STOCKHOLDER.

          The Participant shall have no rights as a stockholder with respect to
any Shares subject to the Award until the date of the issuance of a certificate
for such Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such certificate is issued, except as provided in
Section 9. Subject the provisions of this Agreement, the Participant shall
exercise all rights and privileges of a stockholder of the Company with respect
to Shares deposited in the Escrow pursuant to Section 7.

     13. RIGHTS AS A BOARD MEMBER.

          Nothing in this Agreement shall confer upon the Participant any right
to continue in the Service of the Company or interfere in any way with any right
of the Company to terminate the Participant’s Service at any time.

     14. MISCELLANEOUS PROVISIONS.

          14.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.

          14.2 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

          14.3 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

          14.4 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

9

--------------------------------------------------------------------------------

               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the parties may deliver electronically any notices
called for in connection with the Escrow and the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 14.4(a) of this Agreement and consents to
the electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 14.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.4(a).

          14.5 Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and the Company referring to the Award shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan shall survive any settlement of the Award and shall remain in full force
and effect.

          14.6 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

          14.7 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10

--------------------------------------------------------------------------------